      Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 1 of 17



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    JOELLE CARMOUCHE                                          CIVIL ACTION

    VERSUS                                                       NO. 17-11479

    THE NATIONAL FLOOD                                      SECTION “R” (4)
    INSURANCE PROGRAM, ET AL.


                              ORDER AND REASONS

       Before the Court are (1) defendants’ motion to dismiss plaintiff’s

complaint for lack of subject matter jurisdiction and a failure to state a claim

upon which relief can be granted; and (2) plaintiff’s motion for leave to

amend her complaint.           The Court finds that it lacks subject matter

jurisdiction over the complaint because the United States has not waived

sovereign immunity for plaintiff’s claims. It also finds that granting plaintiff

leave to file her proposed amended complaint would be futile. The Court

therefore grants defendants’ motion to dismiss and denies plaintiff’s motion.



I.     BACKGROUND

       This action arises from the catastrophic flooding in Louisiana during

the summer of 2016. 1 The flooding damaged plaintiff Joelle Carmouche’s




1      R. Doc. 1 at 4 ¶ 11.
    Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 2 of 17



home in Ponchatoula, Louisiana.2 At the time of the flooding, plaintiff’s

home was insured through a standard flood insurance policy (SFIP) provided

through defendant the National Flood Insurance Program (NFIP). 3 The

NFIP is administered by the Federal Emergency Management Agency

(FEMA). Plaintiff alleges that she timely reported her losses to FEMA, and

that FEMA then hired an insurance adjustor to prepare a damage estimate

and Proof of Loss. 4 Plaintiff alleges she was “forced to sign and submit a

Proof of Loss” based on the adjustor’s estimate “in order to receive an initial

damage assessment payment.”5 Plaintiff then allegedly determined that this

initial payment did not cover the full extent of her damages, and retained an

independent expert to evaluate her total losses. 6 The independent expert

allegedly concluded that FEMA had underpaid plaintiff.7 Plaintiff then filed

a second Proof of Loss with supporting documentation that allegedly covered

the full extent of her damages. 8 FEMA had not responded to plaintiff’s

second insurance claim when plaintiff filed this lawsuit. 9




2     Id.
3     Id. ¶ 13; R. Doc. 22-2 at 2.
4     R. Doc. 1 at 5 ¶¶ 17-18.
5     Id. ¶ 19.
6     Id. ¶¶ 20-21.
7     Id. at 6 ¶ 22.
8     Id. ¶ 23.
9     R. Doc. 22-2 at 3; R. Doc. 31 at 2.
                                       2
     Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 3 of 17



      On October 30, 2017, plaintiff filed its initial complaint against (1) the

NFIP; (2) W. Brock Long, in his official capacity as Administrator of FEMA;

and (3) the Secretary of the Department of Homeland Security (DHS), in her

official capacity. 10 Plaintiff alleges that defendants breached the terms of her

insurance contract because FEMA “wrongly failed to pay [her] for damages”

owed under her insurance policy. Plaintiff seeks monetary damages she has

sustained as a “foreseeable and direct result of the breach.”11 On June 22,

2018, defendants moved to dismiss plaintiff’s complaint for lack of subject

matter jurisdiction, or, in the alternative, for failure to state a claim upon

which relief can be granted under Federal Rule of Civil Procedure 12(b)(6). 12

On July 17, 2018, plaintiff filed both an opposition to defendants’ motion 13

and a motion seeking leave to file an amended complaint, 14 which in part

seeks to remedy the jurisdictional issues defendants identified. Defendants

oppose plaintiff’s motion. 15




10    Plaintiff’s initial complaint named Acting DHS Secretary Elaine Duke
as the defendant. Since plaintiff’s complaint was filed, Kirstjen M. Nielsen
was named DHS Secretary. Pursuant to Federal Rule of Procedure 25(d),
Secretary Nielsen is automatically substituted as the named defendant.
11    R. Doc. 1 at 7 ¶¶ 31-32.
12    R. Doc. 22.
13    R. Doc. 31.
14    R. Doc. 30.
15    R. Doc. 37.
                                       3
      Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 4 of 17



II.    LEGAL STANDARD

       Under Rule 12(b)(1), “[a] case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional

power to adjudicate the case.” Home Builders Ass’n. of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)). A

district court may dismiss a case for lack of subject matter jurisdiction on any

one of three bases: “(1) the complaint alone; (2) the complaint supplemented

by undisputed facts in the record; or (3) the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts.” Clark v.

Tarrant County, 798 F.2d 736, 741 (5th Cir. 1986) (citing Williamson v.

Tucker, 645 F.2d 404, 413 (5th Cir. 1981)). The plaintiff bears the burden of

demonstrating that subject matter jurisdiction exists.        See Paterson v.

Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).

       When, as is the case here, grounds for dismissal may exist under both

Rule 12(b)(1) and Rule 12(b)(6), the Court should address the jurisdictional

question first. See Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir. 1977); see

also Colonia Ins. Co. v. Williams, 941 F. Supp. 606, 607-08 (N.D. Miss. 1996)

(“[P]rior to deciding whether to exercise its discretion and allow a




                                       4
    Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 5 of 17



declaratory judgment action to be brought, the court must first examine

jurisdiction.”).



III. DISCUSSION

      A.    Defendants’ Motion to Dismiss

      Defendants contend that federal sovereign immunity precludes the

Court from exercising jurisdiction over plaintiff’s claims against all three

defendants. “The basic rule of federal sovereign immunity is that the United

States cannot be sued at all without the consent of Congress.” Block v. North

Dakota ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 287 (1983). Relief

“sought nominally against an officer is in fact against the sovereign if the

decree would operate against the latter.” Hawaii v. Gordon, 373 U.S. 57, 58

(1963). Accordingly, suits against officials or agencies of the United States

are typically barred if there is no waiver of sovereign immunity. See id. “A

waiver of the Federal Government’s sovereign immunity must be

unequivocally expressed in the statutory text and will not be implied.” Lane

v. Pena, 518 U.S. 187, 192 (1996). Any waiver must be “strictly construed, in

terms of its scope, in favor of the sovereign.” Id. Absent an express waiver

of sovereign immunity, a federal court does not have jurisdiction to

adjudicate claims against sovereign defendants. FDIC v. Meyer, 510 U.S.


                                     5
    Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 6 of 17



471, 475 (1994) (“Sovereign immunity is jurisdictional in nature. [Thus,] the

terms of [the United States’] consent to be sued in any court defines that

court’s jurisdiction to entertain the suit.”) (internal quotation marks

omitted). A plaintiff bears the burden of showing Congress’ unequivocal

waiver of sovereign immunity in a suit against federal agencies or officials.

St. Tammany Parish v. Fed. Emergency Mgmt. Agency, 556 F.3d 307, 315

(5th Cir. 2009).

      Here, because plaintiff is seeking a monetary award against a federal

agency, and the award would be disbursed from the public treasury, the

United States is the real party-in-interest, and sovereign immunity applies

to plaintiff’s claim. See Dugan v. Rank, 372 U.S. 609, 620 (1963) (“The

general rule is that a suit is against the sovereign if the judgment sought

would expend itself on the public treasury or domain, or interfere with the

public administration.”) (internal quotation marks omitted); Wright v.

Allstate Ins. Co., 415 F.3d 384, 386 (5th Cir. 2005) (“Payments on SFIP

claims come ultimately from the federal treasury.”).

      Plaintiff asserts two bases for jurisdiction in her complaint. First, she

states that the Court has federal question jurisdiction under 28 U.S.C. § 1331,

because the matter involves an insurance contract issued by a federal




                                      6
     Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 7 of 17



agency. 16 But Section 1331 “is a general jurisdiction statute and does not

provide a general waiver of sovereign immunity;” thus, it alone does not

grant the Court jurisdiction over plaintiff’s claims. Shanbaum v. United

States, 32 F.3d 180, 188 (5th Cir. 1994). Second, plaintiff asserts that the

Court has jurisdiction under 42 U.S.C. § 4072. 17 Section 4072 provides a

limited waiver of sovereign immunity allowing an injured policyholder to sue

FEMA when FEMA denies claims under an SFIP.                42 U.S.C. § 4072;

Wiedemann v. Harleysville Mut. Ins., No. 06-4723, 2006 WL 3462926, at

*1 (E.D. La. Nov. 28, 2006). The provision states, in relevant part:

      [U]pon the disallowance by the Administrator of any . . . [flood
      insurance] claim, or upon the refusal of the claimant to accept
      the amount allowed upon any such claim, the claimant, within
      one year after the date of mailing of notice of disallowance or
      partial disallowance by the Administrator, may institute an
      action against the Administrator on such claim in the United
      States district court for the district in which the insured property
      or the major part thereof shall have been situated. . . .
42 U.S.C. § 4072 (emphasis added).

      As the emphasized language makes clear, Congress waived federal

sovereign immunity only when (1) FEMA disallows a party’s flood insurance

claim or (2) a party refuses to accept the amount allowed based upon a

federally-issued policy. Id.; see also Gumpert v. Allstate Ins. Co., No. 97-



16    R. Doc. 1 at 2 ¶ 4.
17    Id. ¶ 3.
                                       7
     Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 8 of 17



1531, 1997 WL 538003, at *4 (E.D. La. Aug. 26, 1997). The next clause states

that if a claimant wishes to bring an action in federal court, she must initiate

the action within one year of receiving a notice of disallowance or partial

disallowance. 42 U.S.C. § 4072; see also 44 C.F.R. § 62.22. The statute

therefore contemplates that the claimant will receive a notice of total or

partial disallowance before filing suit. When viewing the provision as a

whole, courts have interpreted it as requiring FEMA to deny all or part of an

insurance claim before the claimant can sue the agency in federal court. See

Downey v. State Farm Fire & Cas. Co., 276 F.3d 243, 244 (7th Cir. 2001)

(Section 4072 waives sovereign immunity “only when the Director has

disallowed a claim”); Wiedemann, 2006 WL 3462926, at *1 (Section 4072’s

waiver of sovereign immunity “only applies when FEMA denies claims

submitted to it pursuant to a federally-issued SFIP”).

      Plaintiff’s suit does not fall under Section 4072’s limited waiver of

sovereign immunity.      Defendants have attached to their motion (1) a

declaration from Russell M. Tinsley, a FEMA Insurance Examiner; and (2)

relevant documents from plaintiff’s claim file, which clarify plaintiff’s

interactions with FEMA before she filed this lawsuit. 18 This evidence shows


18   See R. Doc. 22-2. The Court may consider the materials defendants
have provided because plaintiff does not dispute the facts they contain. See
Clark, 798 F.2d at 741.
                                     8
     Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 9 of 17



that after the August 16, 2016 flood, plaintiff made an initial claim for

property loss to the NFIP.19 Plaintiff received advance payments totaling

$15,000 on September 4, 2016.20 An NFIP-certified Independent Adjustor

then assisted plaintiff in assessing the extent of her property damage. 21 On

October 18, 2016, plaintiff signed a Proof of Loss assessing her damages as

$124,639.57. 22 Roughly two weeks later, on November 2, 2016, plaintiff

received further payments of $112,089.22, for a total compensation of

$127,089.22—slightly more than the amount reflected in her Proof of Loss. 23

FEMA thus allowed the entirety of plaintiff’s initial claim. Plaintiff concedes

in her amended complaint and in her opposition to defendants’ motion to

dismiss that she accepted the initial payment FEMA offered. 24 Plaintiff then

submitted to FEMA an additional claim for payment, along with a second

and revised Proof of Loss, in October 2017, the same month she filed this


19    R. Doc. 22-2 at 2-3.
20    Id. at 3.
21    Id. at 2-3.
22    Id. at 3, 6.
23    Id. at 3.
24    R. Doc. 31 at 2 (noting that “FEMA initially undertook its obligation to
adjust Ms. Carmouche’s claim, and issued some, albeit inadequate,
payments”); R. Doc. 30-3 at 6 ¶ 20 (“[T]he original payment made to
[plaintiff] was a vast underpayment of the covered damages under the SFIP
for building damages.”); see also R. Doc. 30-5 at 1 (cover letter for plaintiff’s
second Proof of Loss submitted to FEMA, in which plaintiff’s attorney states
that “additional money is owed due to [FEMA’s] underpayment”) (emphasis
added).
                                      9
     Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 10 of 17



lawsuit. 25 Tinsley declares that he reviewed plaintiff’s policy file on or about

June 20, 2018, and that the file did not contain a denial letter from FEMA

for plaintiff’s October 2017 claim.26 Plaintiff does not allege in either her

complaint or proposed amended complaint that she received a notice of

disallowance or partial disallowance for this second claim. There is thus no

indication in the record that FEMA has disallowed all or part of either of

plaintiff’s two claims, or that plaintiff refused any funds FEMA has offered.

      Plaintiff argues in her opposition that Section 4072 nonetheless waives

sovereign immunity for her suit because she has “refus[ed] to accept the

amount allowed on the original” claim by virtue of filing this complaint, and

that under the statute she need not wait for FEMA to evaluate her second

claim for additional payment.27 Plaintiff in effect argues that Section 4072

waives sovereign immunity if FEMA pays in full the amount contained in a

Proof of Loss, but a claimant later comes to believe that this Proof of Loss did

not contain the full extent of her damages.

      Plaintiff’s interpretation of Section 4072 is incorrect. The text of

Section 4072 requires FEMA to disallow all or part of plaintiff’s claim, and

for plaintiff to refuse “to accept the amount allowed” in the event of a partial


25    R. Doc. 31 at 2; R. Doc. 30-3 at 9 ¶ 35.
26    R. Doc. 22-2 at 3.
27    R. Doc. 31 at 6.
                                      10
    Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 11 of 17



disallowance. 42 U.S.C. § 4072; see Downey, 276 F.3d at 244-45. Plaintiff’s

“refusal” to let FEMA’s full payment be the end of her interactions with the

agency does not waive the agency’s sovereign immunity. Plaintiff’s reading

would allow every federally-insured claimant to file suit in federal district

court, because the claimant could file suit regardless of whether FEMA

allows or disallows a claim. Such a construction would render Section 4072’s

limited waiver of sovereign immunity meaningless, when the Court must in

fact “constru[e] waivers of sovereign immunity narrowly in favor of the

sovereign.” Lane, 518 U.S. at 195. A court in the Middle District of Louisiana

recently came to this same conclusion, and found that two different suits

were barred by sovereign immunity under nearly identical circumstances to

those presented here. See Bankston v. Nat’l Flood Ins. Program, No. 17-

1059, 2018 WL 2169958 (M.D. La. May 10, 2018); Bernard v. Nat’l Flood

Ins. Program, No. 17-960, 2018 WL 2169964 (M.D. La. May 10, 2018).

      Because FEMA did not disallow any part of plaintiff’s two insurance

claims, and because plaintiff did not refuse to accept any insurance funds

from FEMA, Section 4072 does not waive sovereign immunity for plaintiff’s

lawsuit, and the Court lacks subject matter jurisdiction over this matter.




                                      11
     Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 12 of 17



      B.    Plaintiff’s Motion for Leave to File Amended Complaint

      Plaintiff has also filed a motion seeking to leave to amend her

complaint. 28 Plaintiff’s proposed amended complaint provides more details

regarding her insurance claims with FEMA, and also includes additional

claims under the Administrative Procedure Act (APA) and Mandamus and

Venue Act.29 Plaintiff argues that these additional claims can serve as

separate bases for federal jurisdiction. 30

      Because plaintiff seeks leave to amend her complaint after the deadline

for amendments to pleadings in the Court’s scheduling order, 31 plaintiff must

show “good cause” for the amendment under Federal Rule of Civil Procedure

16(b). S&W Enters., LLC. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535

(5th Cir. 2003). The “good cause standard requires the party seeking relief

to show that the deadlines cannot reasonably be met despite the diligence of

the party needing the extension.” Id. at 535 (internal citations omitted).

Whether to grant or deny a continuance is within the sound discretion of the

trial court. United States v. Alix, 86 F.3d 429, 434 (5th Cir. 1996). In

deciding whether to grant a continuance, the Court’s “judgment range is




28    R. Doc. 30.
29    Id.
30    Id. at 1-2.
31    R. Doc. 13.
                                       12
    Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 13 of 17



exceedingly wide,” for it “must consider not only the facts of the particular

case but also all of the demands on counsel’s time and the court’s.” Streber

v. Hunter, 221 F.3d 701, 736 (5th Cir. 2000) (quoting HC Gun & Knife

Shows, Inc. v. City of Houston, 201 F.3d 544, 549-50 (5th Cir. 2000)).

Courts specifically consider “(1) the explanation for the failure to timely move

for leave to amend; (2) the importance of the amendment; (3) potential

prejudice in allowing the amendment; and (4) the availability of a

continuance to cure such prejudice.” Id. at 536.

      Plaintiff provides no explanation for her failure to move to amend her

complaint before the Court’s deadline. But the more significant problem

with plaintiff’s motion is that her proposed amendment would be futile to

defeat sovereign immunity, and is therefore of no importance. The Court

therefore denies her motion. See Imbornone v. Tchefuncta Urgent Care,

Inc., No. 11-3195, 2013 WL 3818331, at *5 (E.D. La. July 22, 2013) (denying

leave to amend complaint under Rule 16(b) when plaintiff failed to provide

an explanation for his untimely motion and his proposed amendment would

be futile); In re Belle Chasse Marine Transp., Inc., No. 12-1281, 2013 WL

3422032, at *4 (E.D. La. July 8, 2013) (same).

      Plaintiff alleges in her amended complaint that the Court has

jurisdiction over her lawsuit under the APA, which gives federal courts the


                                      13
     Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 14 of 17



power to review final agency action and to compel agency action that is

unreasonably delayed.32 See 5 U.S.C. §§ 704, 706. But the APA explicitly

states that it does not “affect[] other limitations on judicial review” or

“confer[] authority to grant relief if any other statute that grants consent to

suit expressly or impliedly forbids the relief which is sought.” Id. § 702; see

also Bowen v. Massachusetts, 487 U.S. 879, 903 (1988) (noting that

Congress did not intend the APA to “duplicate the . . . established special

statutory procedures relating to” review of agency action). Here, Section

4072 and its accompanying regulations detail the requirements a plaintiff

must satisfy before filing suit in federal court, and impliedly bar plaintiff’s

lawsuit. See 42 U.S.C. § 4072; 44 C.F.R. § 62.22. The APA’s general grant of

judicial review of agency action does not supersede Section 4072’s limited

waiver of sovereign immunity.        This Court therefore does not have




32    R. Doc. 30-3 at 3 ¶ 7. The Court notes that plaintiff seeks only
monetary damages in her amended complaint, id. at 11, but a plaintiff cannot
recover monetary damages under the APA. See King v. U.S. Dep’t of
Veterans Affairs, 728 F.3d 410, 416 (5th Cir. 2013). Plaintiff explains in her
reply memorandum in support of her motion that she is not seeking
monetary damages through her APA claim, but rather simply wishes to
compel “FEMA to stop withholding a Proof of Loss claim decision.” R. Doc.
53 at 3 n.2. This inconsistency between plaintiff’s amended complaint and
her briefing papers is ultimately immaterial, because the Court finds that the
APA cannot provide subject matter jurisdiction for plaintiff’s lawsuit.
                                     14
     Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 15 of 17



jurisdiction over plaintiff’s claims under the APA, and granting her motion

to amend her complaint to include a claim under the APA is not warranted.

      Plaintiff also alleges that the Court can exercise subject matter

jurisdiction over her claim brought under the Mandamus and Venue Act. 33

Federal district courts “have original jurisdiction of any action in the nature

of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.

Mandamus is an “extraordinary remedy which should be utilized only in the

clearest and most compelling of cases.” Winningham v. U.S. Dep’t of Hous.

& Urban Dev., 512 F.2d 617, 620 (5th Cir. 1975). It is intended to provide

relief to a plaintiff “only if he has exhausted all other avenues of relief and

only if the defendant owes him a clear nondiscretionary duty.” Heckler v.

Ringer, 466 U.S. 602, 616-17 (1984). The Fifth Circuit has stated that

mandamus jurisdiction exists only if no other adequate remedy is available

to a plaintiff. Newsome v. Equal Emp’t Opportunity Comm’n, 301 F.3d 227,

231 (5th Cir. 2002). Plaintiff has an adequate alternative remedy under

FEMA’s ordinary administrative procedures. She can simply wait for FEMA

to adjudicate her second claim, and then bring an action pursuant to Section




33    R. Doc. 30-3 at 3 ¶ 8.
                                      15
     Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 16 of 17



4072 if FEMA disallows all or part of that claim. Mandamus therefore does

not provide a basis for jurisdiction over this action.

      Finally, Plaintiff complains that the outcome the Court reaches today

would allow FEMA to ignore an insured’s claim forever, because a claimant

will not have recourse in federal court until FEMA disallows all or part of her

claim. But plaintiff’s concern is considerably belied by the fact that FEMA

has not treated her claims idly.      According to the Tinsley Declaration,

plaintiff filed her first Proof of Loss on October 18, 2016, and was paid in

excess of that Proof of Loss on November 2, 2016. 34 Plaintiff then filed her

second revised Proof of Loss in October 2017, but filed this lawsuit less than

one month later, before FEMA adjudicated her claim. 35 Defendants explain

that FEMA cannot adjust her second claim while this litigation is pending. 36

It is thus plaintiff’s unwillingness to abide by FEMA’s procedures and the

express terms of Section 4072 that has led to the delay in FEMA’s

adjudication of her second claim.

      Because the APA and Mandamus Act claims in plaintiff’s amended

complaint cannot serve as bases for the Court to exercise subject matter

jurisdiction, plaintiff’s proposed amendment is futile and thus of no


34    R. Doc. 22-2 at 3.
35    See R. Doc. 1; R. Doc. 30-5.
36    R. Doc. 37 at 8.
                                       16
      Case 2:17-cv-11479-SSV-KWR Document 56 Filed 10/24/18 Page 17 of 17



importance. Plaintiff has therefore failed to show “good cause” for her

amendment under Rule 16(b), and her motion is denied.



IV.    CONCLUSION

       For the foregoing reasons, defendants’ motion to dismiss is GRANTED

and plaintiff’s motion for leave to file an amended complaint is DENIED.

Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.



          New Orleans, Louisiana, this _____
                                        24th day of October, 2018.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                      17
